DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
an inductor including a core that has a pair of U-shaped portions each having a sloped surface and including a base and legs, wherein the pair are arranged such that the sloped surfaces are adjacent to and spaced away from each other to define a gap that extends diagonally from one end of the core towards another end of the core and wherein a thickness of the base is greater than a thickness of ends of the legs opposite the base.
In regards to claim 6, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein a thickness of the base is greater than a thickness of an end of the tapered legs opposite the base.
In regards to claim 12, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a core including a pair of U-shaped portions each (i) including a base and legs and (ii) having a sloped surface, wherein the pair are arranged such that the sloped surfaces are adjacent to and spaced away from each other to define a gap that extends diagonally from one end of the core towards another end of the core and wherein a thickness of the base is greater than a thickness of ends of the legs opposite the base; and windings wound around the core to encircle the gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842